DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/19/2022.  As directed by the amendment: claims 16 – 29 have been amended, and claim 30 been cancelled.  Thus, claims 16 – 29 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas F. Bergert on 02/11/2022.
The application has been amended as follows: 

16. (currently amended) A gastrostomy device, comprising: 
a gastrostomy tube having a retainer lumen extending between a proximal part and a distal part of the tube; 
an inflatable retaining element coupled to the tube at the distal part, wherein an interior space of the retaining element is in fluid communication with the retainer lumen; 

characterized in that the indicator comprises: 
a hollow member being in fluid communication with the retainer lumen at the proximal part of the tube, wherein the hollow member is configured to receive and hold an amount of a fluid from the retainer lumen in proportion to the pressure in the retainer element, 
wherein the hollow member has a free end and is configured to have a curved form, when in an empty state, and to straighten, when receiving the fluid, wherein the free end of the hollow member moves along a spline or an elliptical or circular path, 
wherein the indicator has a scale comprising two sections, wherein a first section indicates that the pressure in the retaining element corresponds to the empty or an insufficiently inflated retaining element, and a second section indicates that the pressure in the retaining element is in an optimal pressure range for the inflated retaining element,
and wherein the hollow member has a visual indicator visible from an outside of the indicator.

17. (cancelled)

18. (currently amended) The gastrostomy device according to claim 16

Response to Arguments
Applicant’s arguments, see pages 5 – 7, filed 01/19/2022, and Examiner’s amendments as discussed above with respect to claims 16, and 18 – 29 have been fully considered and are persuasive.  The rejection of claims 16, and 18 – 29 has been withdrawn. 

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 01/19/2022.

Allowable Subject Matter
Claims 16, and 18 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts found during examination are: Galleher (U.S. 3,407,817), Bhagchandani (U.S. 2014/0074021), Howell (U.S. 2011/0196341), Fournie (U.S. 2003/0225376), and Von Kreisler (DE 42 37 978).
Regarding claim 16, cited prior arts do not teach that wherein the hollow member has a free end and is configured to have a curved form, when in an empty state, and to straighten, when receiving the fluid, wherein the free end of the hollow member moves along a spline or an elliptical or circular path,  wherein the indicator has a scale comprising two sections, wherein a first section indicates that the pressure in the retaining element corresponds to the empty or an insufficiently inflated retaining element, and a second section indicates that the pressure in the retaining element is in an optimal pressure range for the inflated retaining element, and wherein the hollow member has a visual indicator visible from an outside of the indicator.
Claims 18 – 29 are allowed due to their dependency on claim 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783